           Case 19-01447            Doc 7      Filed 10/19/19 Entered 10/19/19 23:54:02                         Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-01447-TJC
Vladimir Titarenko                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 17, 2019
                                      Form ID: deficbk                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 19, 2019.
db             +Vladimir Titarenko,   55 Augusta Court,   North Liberty, IA 52317-9737

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 17, 2019 at the address(es) listed below:
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              Steven G. Klesner   on behalf of Debtor Vladimir Titarenko steve@iclawfirm.com,
               dawn@iclawfirm.com;r50777@notify.bestcase.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 3
     Case 19-01447             Doc 7         Filed 10/19/19 Entered 10/19/19 23:54:02                        Desc Imaged
                                             Certificate of Notice Page 2 of 2
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA
                                                                              CHAPTER 7
In Re:                                                                        Bankruptcy No.

Vladimir Titarenko                                                            19−01447

Debtor(s)
                            NOTICE AND ORDER RE: INCOMPLETE FILING



NOTICE IS HEREBY GIVEN that on October 16, 2019, a pleading was filed in the above referenced case containing
the following deficiency:

Unfiled Schedules and Other Documents
    Schedule A/B                               Schedule D                                Schedule E/F
    Schedule G                                 Schedule H                                Schedule I (Ind. Debtor Only)
    Schedule J (Ind. Debtor Only)              Schedule J−2 (Ind. Jt. Debtor Only)       Corporate Ownership Statement
    Payment Advices (Debtor)                   Payment Advices (Jt. Debtor)              Statement of Financial Affairs
    Credit Counseling Certificate (Debtor)     Credit Counseling Certificate (Jt.        Declaration About an Individual Debtor's
                                               Debtor)                                   Schedules
    Summary of Assets and Liabilities          Summary of Assets and Liabilities         Other:
    Page 1                                     Page 2
THEREFORE, IT IS HEREBY ORDERED that:

Debtor or debtors (hereafter "debtor") shall cure the deficient filing(s) as described in the above no later than 14 days
from the filing date of the Petition;
IT IS FURTHER ORDERED:
If the filing party fails to cure described deficiencies within the applicable periods, an order dismissing the case or
proceeding may be entered without further notice or hearing, unless within the applicable period or periods a motion
to extend the time to cure has been filed with the court. A motion to extend time will only be granted on a showing of
good cause, and such cause must be stated in the motion. The motion shall be served on the trustee and the United
States trustee. If a hearing on the motion is desired, it must be requested in the motion and included within the title of
the motion.




ORDERED October 17, 2019




                                                                    Thad J. Collins
                                                                    Bankruptcy Judge
